DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 02/08/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-12, 17-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ripberger (US 2013/0046906) in view of Dean (US 8190593, “Dean”).

For claim 1, Ripberger discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
organizing a plurality of subsystems in a system into a hierarchy of subsystems (fig. 4, [0070], [0102], organizing a hierarchy from root to leaves of resource groups (RGs) which are read as subsystems that use resources, fig. 5, [0012], each parent node (ranked by roles) has a resource scope can specify rules for child nodes, a multi-level management hierarchy can be created where an individual user at a given level has the ability to sub-divide the resources of that level into additional sub-levels and create user IDs to manage the sub-levels such that the management policies and scope of access applied at any given sub-level is at least as restrictive at the next higher level of the hierarchy) ([0085], an organized hierarchy based on entities of tenant/sites/servers/applications/resources);
receiving a pre-allocation of a resource from a first client system and a constraint on how the resource can be used, wherein the constraint indicates a portion of the hierarchy of subsystems that can use the resource (fig. 6, user Steve who is a logical operator is assigned with User Resource Scope (URS) A/V*, in fig. 5, Steve can create/modify/delete logical volumes in his URS and his children or host attachment operators, likewise for user Mary, [0084], Bob allocates resources to Mary with resource constraint or scope A.B1*/*and Steve with resource constraint A.B2*/*; [0085], a hierarchy of tenant/ sites/ server/ applications/ resources indicating resources allowed for which application in which location of the hierarchy);
receiving a request for the resource for a process assigned to a subsystem in the hierarchy of subsystems; determining whether the location of the process in the hierarchy of subsystems fulfills the constraint; and in response to determining that the location of the process in the hierarchy of subsystems fulfills the constraint, allocating the resource to the process (fig. 6, [0081], Steve can create, modify, delete volumes (as resources) in his URS A/V* or resource group 1 and his children or host attachment operators, however, Steve cannot create, modify, delete volumes in URS B/V* or resource group 2, because his resource scope does not match Resource group 2 which belongs to Mary; likewise in fig., 7, Steve with URS location A.B1*/* does not match with A.B2*/* which belongs to Mary. Similarly, in view of [0085], a payroll process resources usage (requests) will be restricted by its scope Global_Mirror.147/vol).
Ripberger does not disclose the resource is reserved to the portion of the hierarchy of subsystems without yet being allocated to any specific process in the portion of the hierarchy of subsystems; allocating the resource to the process such that an amount of the resource is removed from the pre-allocation of the resource reserved to the portion of the hierarchy of subsystems and assigned to the process.
Dean discloses disclose the resource is reserved to the portion of the hierarchy of subsystems without yet being allocated to any specific process in the portion of the hierarchy of subsystems; allocating the resource to the process such that an amount of the resource is removed from the pre-allocation of the resource reserved to the portion of the hierarchy of subsystems and assigned to the process (fig. 4, 5, claim 4, col. 2, par. 2-3, receiving a request to access a type of resource, the request including identifying information for at least one user associated with the request; determining for the request a matching class from a plurality of classes, each class corresponding to a node of a hierarchical allocation tree and having an assigned usage allocation with respect to the type of resource, an available capacity of each of the classes determined at least in part based on the assigned usage allocation and periodic notifications provided by each instance of the type of resource indicating capacity of the instance; when the matching class has available capacity to process the request, granting access to the type of resource).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Dean’s teachings of resource capacity check in a hierarchy resource allocation to Ripberger’s system in order to ensure resource capacity is available for fulfilling resource requests before granting resource access and implement dynamic resource throttling with scalability (col. 2, par. 2).

For claim 3, Ripberger discloses the constraint identifies a specific process assigned to the subsystem for which the resource may be allocated ([0096], constraints such as three policies are configured in the resource group that (1) allow the configuration of child resource groups for this root resource group and (2) disable the creation of logical volumes, and (3) an allowed storage I/O Port mask that limits the storage subsystem I/O ports that can be specified in an I/O port mask of a SCSI host port in this resource group).

For claim 4, Ripberger discloses the constraint identifies the subsystem such that the resource may be allocated to any process assigned to the subsystem (fig. 10-11, landlord identifies constraints for Tenant 1 and its children Tenant1.A and Tenant1.B or group).

For claim 5, Ripberger discloses the hierarchy of subsystems comprises one or more groups, wherein a group comprises a plurality of parent-child relationships within the hierarchy of subsystems that separates the group from other parent-child relationships in the hierarchy of subsystems (fig. 7, Bob is a parent in the hierarchy, Mary, Steve are Bob’s direct children).

For claim 6, Ripberger discloses the constraint identifies a group in the one or more groups such that the resource may be allocated to any process assigned to any subsystem in the group (fig. 6, [0081], Steve can create, modify, delete volumes in his URS A/V* or resource group 1).

For claim 7, Ripberger discloses the constraint identifies the system such that the resource may be allocated to any process assigned to any subsystem in the system ([0084], user account "Bob" is given access to 100 logical volumes corresponding to resource group label A/V1 because his user resource scope is A*/* as shown. "Bob" may then create two resource groups that are children of and subordinate to Resource Group 1 (shown as resource groups 120 and 122). Resource group 120 corresponds to resource group label A.B1/V1, and resource group 122 corresponds to resource group label A.B2/V1, in other words, resources of subsystems are assigned based on resource group of the root).

For claim 8, Ripberger discloses the operations further comprise:
storing a data structure comprising an entry for each pre-allocation of resources, wherein each entry comprises an amount of the resource that has been pre-allocated, and a hierarchy of constraints based on the constraint (fig. 10-11, landlord identifies resource group and constraints for Tenant 1 and its children Tenant1.A and Tenant1.B).

For claim 9, Ripberger discloses the hierarchy of constraints comprises a plurality of fields, wherein each of the plurality of fields corresponds to a dimension in the hierarchy of subsystems ([0085], each level of the hierarchy is a field such as in resource group label “management_hierarchy_qualifier/site.system/application/copy_services_hie- archy_qualif ier/resource_type" with a specific instance being "Lev1-A.Lev2-B5.Lev3-23/Site1.AIX/Payroll/Global_Mirror.147/vol; fig. 11, constraints such as LV creation and Allowed I/O ports mask).

For claim 10, Ripberger discloses the plurality of fields comprises values for a system identifier, a group identifier, a subsystem identifier, and a process identifier (fig. 4).

For claim 11, Ripberger discloses determining whether the location of the process in the hierarchy of subsystems fulfills the constraint comprises evaluating each field in the plurality of fields of the hierarchy of constraints, beginning with the process identifier and moving sequentially to the system identifier to determine whether each field in the hierarchy of constraints is fulfilled (fig. 6, [0081], Steve can create, modify, delete volumes in his URS A/V* or resource group 1 and his children or host attachment operators, however, Steve cannot create, modify, delete volumes in URS B/V* or resource group 2, because his resource scope does not match Resource group 2 which belongs to Mary; likewise in fig., 7, Steve with URS location A.B1*/* does not match with A.B2*/* which belongs to Mary).

For claim 12, Ripberger discloses a field in the hierarchy of constraints is fulfilled if the value of the field matches a corresponding value for the process or if the value of the field is null (fig. 6, [0081], Steve can create, modify, delete volumes in his URS A/V* or resource group 1 and his children or host attachment operators, however, Steve cannot create, modify, delete volumes in URS B/V* or resource group 2, because his resource scope does not match Resource group 2 which belongs to Mary; likewise in fig., 7, Steve with URS location A.B1*/* does not match with A.B2*/* which belongs to Mary). 

For claim 17, Ripberger discloses a constraint identifying a specific subsystem in the hierarchy of subsystems may be fulfilled by a process assigned to the specific subsystem, but may not be fulfilled by a process assigned to a child subsystem of the specific subsystem in the hierarchy of subsystems (fig. 5, constraint that a physical operator can create/modify/delete arrays, ranks and extend pools in URS but not its children such as logical operators).

For claim 18, Ripberger discloses the constraint identifies a range of process identifiers that may fulfill the constraint (fig. 9D, Allowed I/O port mask indicates a range of ports that are allowed or not).

Claim 19 is rejected for the same rationale in claim 1.

Claim 20 is rejected for the same rationale in claim 1. See Ripberger, fig. 2 for one or more processors; and one or more memory devices comprising instructions for implementing the steps in claim 1.

Claim(s) 2 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ripberger-Dean in view of Fang et al. (US 2016/0253215, “Fang”) and Flores et al. (US 2006/0041444, “Flores”).

For claim 2, Ripberger-Dean does not disclose the operations further comprise:
sending a request to a plurality of client systems to pre-allocate the resource to the system, wherein the request is based on a total resource expected to be used by a subsystem or process in the system, and individual requests to each of the plurality of client systems are based on percentage amounts assigned to each of the plurality of client systems.
Fang discloses: sending a request to a plurality of client systems to pre-allocate the resource to the system, wherein the request is based on a total resource expected to be used by a subsystem or process in the system ([0041], allocating resources to a system based on predicted usage requirement of the system).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Fang’s teachings of resource pre-allocation to Ripberger-Dean’s system in order to allocate resource efficiently based on prediction of future demand of resource usage, and therefore increasing readiness or reduce response time of resource provisioning.  
Flores discloses: individual requests to each of the plurality of client systems are based on percentage amounts assigned to each of the plurality of client systems ([0026], splitting resource requests to providers based on a percentage).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to route resource requests to providers based on assigned percentage as in Flores to Ripberger-Fang’s system in order to efficiently load balance resource requests to a plurality of providers.

Claim(s) 13, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ripberger-Dean in view of Shimogawa (US 2009/0300614).

For claim 13, Ripberger-Dean does not discloses the operations further comprise: automatically generating an entry in an update table indicating an amount of the resource used by the process.
Shimogawa discloses automatically generating an entry in an update table indicating an amount of the resource used by the process ([0051],fig. 5, memory allocation status table with information on memory usage size and memory allocation of each virtual machine).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Shimogawa’s teachings of maintaining tables for load and resources allocation to Ripberger-Dean’s system in order to adjust allocations if necessary based on the data in the tables.

For claim 14, for the same rationale in claim 13, Ripberger-Dean-Shimogawa discloses the operations further comprise: processing each entry in the update table to update an amount of resources still pre-allocated for the system after the process uses the resource (Shimogawa, [0062], total unused memory is calculated in a table).

Claim(s) 15 ,16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ripberger-Dean in view of Fang.

For claim 15, Ripberger-Dean does not disclose the operations further comprise: determining that the request for the resource requires an amount of the resource greater than what has been pre-allocated.
Fang discloses determining that the request for the resource requires an amount of the resource greater than what has been pre-allocated ([0041], allocating resources to a system based on predicted usage requirement of the system, or what is more than existing allocation).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Fang’s teachings of resource pre-allocation to Ripberger-Dean’s system in order to allocate resource efficiently based on prediction of future demand of resource usage, and therefore increasing readiness or reduce response time of resource provisioning.  

For claim 16, for the same rationale in claim 15, Ripberger-Dean-Fang discloses the operations further comprise: generating requests to a plurality of client systems to allocate resources sufficient to provide the amount of the resource required by the process (Fang, [0041], allocating resources to a system equaling to the predicted usage requirement of the system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452